FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/800,564 and 15/460,113, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
More specifically, neither application provides support for the claimed limitations of a plurality of vessels with a valved conduit fluidically interconnecting said plurality of vessels that are configured to allow pre-selection of each of said plurality of vessels as an extractor vessel or a separator vessel.  Therefore, the effective filing date for the instant application is October 21, 2019.

Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive.
Applicant argues that Joseph describes different structural and functional characteristics for each of the extractor vessel in paragraph 169 and the separator vessel in paragraph 173. For example, the separation chambers 920.1-920.3 may be rated for a maximum pressure of 600 psi (41 bar) and a maximum temperature of 160 degrees Fahrenheit (71 degrees Celsius), while the extraction vessel is rated for a maximum pressure of 5000 psi (344 bar).  Thus, the reference describes unifunctional vessels having a configuration which operate only as an extractor (910.1 and 910.2) or as a separator (920.1-920.3) and are not multifunction being programmable as either an extractor vessel or as a separator vessel.
Accordingly, these vessels could not be interchangably programmed as described and function as the multifunctional vessel claimed as either an extractor vessel or a separator vessel as claimed.
The Examiner would respectfully disagree and contend that because the vessels (910.1 and 910.2) are structured to withstand pressures of 5000 psi and 160 degrees Fahrenheit, then said vessel CAN OPERATE as a separator vessel.  Simply put, dependent upon the solution/mixture/material placed within the vessels (910.1 and 910.2), and based upon said vessels being able to withstand 5000 psi and 160 degrees Fahrenheit, an operator can separate one component from another in said vessel to utilize it as a separator vessel.  Note that, “while the features of an apparatus may be 
Further, as noted in paragraph 169 of Joseph, the vessels (910.1 and 910.2) can operate as an extractor vessel; and vessels (910.1 and 910.2) are interconnected by a valve conduit (930) as shown in Figure 9B in which the valved conduit allows pre-selection of each of the vessels (910.1 and 910.2) to be an extractor vessel or a separator vessel (See paragraphs 168-173).  In other words, because the vessels (910.1 and 910.2) are interconnected by the valved conduit (930), and the vessels (910.1 and 910.2) can act as either an extractor vessel or a separator vessel as explained directly supra; then the valved conduit (930) is configured to allow pre-selection of each of the vessels (910.1 and 910.2) to act as an extractor vessel or a separator vessel by an operator opening or closing the valves therein and setting operating parameters for each of the vessels to first separate materials in vessel 910.1 (for example), and then send the separated material to vessel 910.2 for extraction of a material from said separated material (for example.)
As such, this response is not persuasive, and Joseph meets these limitations as currently claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 99 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al. (U.S. Publication No. 2018/0099235).
Joseph discloses a system, comprising: 
A plurality of vessels (210, 910.1 and 910.2) each including: 
An internal surface which defines a chamber as shown in Figures 4A-C which communicates between open extraction vessel first and second ends (Figures 4A-C); 
A first end closure (213) adapted to sealably engage said internal surface of said extraction vessel first end, said first end closure having a first end closure port (211) as set forth in paragraph 110); 
A second closure (214) adapted to sealably engage said internal surface of said extraction vessel second end, said second end closure having a second end closure port (212) as set forth in paragraph 110 as well; and 
A valved conduit (930) fluidically interconnecting said plurality of vessels (910.1 and 910.2), said valved conduit (930) configured to allow pre-selection of each of said plurality of vessels as an extractor vessel or a separator vessel (paragraphs 166, 175-177 and 185-190).  
More specifically, dependent upon the process fluid and the source material utilized in the system (paragraphs 37-47), and the ability for the system to control the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799